AFFIRM; and Opinion Filed July 12, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-00347-CR

                            ANGELA LEIGH SHAW, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 005-82723-2011

                               MEMORANDUM OPINION
                          Before Justices Moseley, O'Neill, and Lewis
                                  Opinion by Justice O'Neill
       Appellant Angela Leigh Shaw appeals her conviction for driving while intoxicated

(DWI). After a jury found appellant guilty of DWI, the trial court assessed punishment at 120

days’ confinement, probated for fifteen months, and an $800 fine. In a single point of error,

appellant contends the trial court erred in denying her “motion for directed verdict at the

conclusion of the State’s case-in-chief.” For the following reasons, we affirm the trial court’s

judgment.

       Appellant was arrested for DWI following a traffic stop. On appeal, appellant purports to

challenge the legal sufficiency of the evidence to support her conviction under Jackson v.

Virginia, 443 U.S. 307 (1979), but she argues only that the State failed to prove beyond a

reasonable doubt that reasonable suspicion existed for the traffic stop.        In determining

sufficiency of the evidence, we determine whether the State proved the essential elements of the
offense beyond a reasonable doubt. See Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App.

2013). Whether reasonable suspicion exists is not an element of DWI. Rather, it is relevant to

determining admissibility of evidence that is alleged to have been illegally obtained. See TEX.

PENAL CODE ANN. § 49.04 (West 2003) (elements of DWI); see Murphy v. State, 239 S.W.3d
791, 795-96 (Tex. Crim. App. 2007). Appellant does not however complain any evidence was

improperly admitted. Because appellant’s complaint regarding reasonable suspicion does not

implicate legal sufficiency of the evidence, we resolve the sole issue against her. We affirm the

trial court’s judgment.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

120347F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ANGELA LEIGH SHAW, Appellant                           On Appeal from the County Court at Law
                                                       No. 4, Collin County, Texas
No. 05-12-00347-CR         V.                          Trial Court Cause No. 005-82723-2011.
                                                       Opinion delivered by Justice O'Neill.
THE STATE OF TEXAS, Appellee                           Justices Moseley and Lewis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of July, 2013.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE




                                                –3–